Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing November 2, 2009 VIA EDGAR CORRESPONDENCE Securities and Exchange Commission treet, N.E. Washington, D.C. 0549 Attention: Mark Brunhofer Division of Corporation Finance Re: China Shenghuo Pharmaceutical Holdings, Inc. Form 10-K for the year ended December 31, 2008 Form 10-Q for the quarterly period ended June 30, 2009 File No. 001-33537 Dr. Mr. Brunhofer: This letter responds to comments of the Staff of the Division of Corporation Finance (the Staff) of the Securities and Exchange Commission (the SEC) that were contained in the Staffs letter dated September 18, 2009 to China Shenghuo Pharmaceutical Holdings, Inc. (the Company or we) with respect to the Companys Form 10-K for the fiscal year ended December 31, 2008 filed with the SEC on March 31, 2009 (the 10-K) and the Companys Form 10-Q for the quarterly period ended June 30, 2009 filed with the SEC on August 14, 2009 (the 10-Q). Please note that for the Staffs convenience, we have recited each of the Staffs comments and provided the Companys response to each comment immediately thereafter. Form 10-K for the fiscal year ended December 31, 2008 Managements Report on Internal Control over Financial Reporting, page 47 1 . You disclose that you assessed the effectiveness of your internal control over financial reporting as of December 31, 2008. You also disclose the existence of three material weaknesses and two significant deficiencies and corrective actions you took during and after the fourth quarter of 2008. However, you do not appear to conclude as to the effectiveness of your internal control over financial reporting as of December 31, 2008. Please address the following: a. Please revise your disclosure to specifically indicate whether your internal control over financial reporting as of December 31, 2008 was effective or ineffective. In accordance with the request of the Staff, we will revise our 10-K disclosure to state that based on managements assessment of our internal control over financial reporting as of December 31, 2008, management concluded that our internal control over financial reporting was not effective as of such date. b. Please revise your disclosure of the first two material weaknesses to describe the underlying control deficiencies. In this regard, your identification of the need to reflect multiple material adjustments as a result of audit procedures performed does not appear to identify the deficiencies/weakness. The Company believes both referenced material weaknesses were a result of a lack of adequate U.S. GAAP review for effective period end closing procedures, which led to a deficiency in the reconciliation between the financial statements under U.S. GAAP and PRC accounting records. In accordance with the request of the Staff, we intend to revise the disclosure under our 10-K, Item 9A- Controls and Procedures, Managements annual report on internal control over financial reporting as set forth on the attached Exhibit A hereto. c. Please revise your disclosure to describe why the sales and warehouse departments failed to timely follow your returned goods policy. The Companys returned goods policy dictates that when goods are returned, the warehouse department must conduct warehousing procedures, communicate the returns to the financial department and then the financial department must make invoices to offset the revenue of the returned goods. The sales and warehouse department failed to timely follow the Companys returned goods policy due to a lack of clarity among the members of the financial department regarding their specific assignments and duties. As a result of unclear delineation of duties, an appropriate accounting of the returned goods was not made when such goods were returned, though, as discussed in Question 3 below, the Company believes that the amount of returned goods ($40,167 in 2008 and $11,984 in 2007) were immaterial and therefore there is no material weakness nor significant deficiency as previously disclosed in the Companys 10-K. The Company is currently in the process of improving the returned goods policy, and controls and has instructed and trained its financial staff, through meetings and communications, of their individual duties with respect to the Companys accounting polices, including the returned goods policy, in order to ensure that all returned goods are properly accounted for. In accordance with the foregoing, due to the immateriality of the Companys returned goods, we intend to delete the material weakness regarding the Companys returned goods policy under our 10-K, Item 9A  Controls and Procedures, Managements annual report on internal control over financial reporting . d. Please revise your disclosure to add a fourth material weakness for your general control environment monitoring or explain to us why addition of a fourth material weakness is not warranted. In this regard, it appears from your disclosure that you are taking corrective action to strengthen the overall internal control environment and to monitor compliance with your policies and procedures by all departments. The Company believes that there are no additional material weaknesses that need to be disclosed. The Company believes that its material weakness stems from a lack of U.S. GAAP expertise for U.S. GAAP-based period end closing procedures (as discussed in Question 1(b) above) and that the Company is adequately addressing and has addressed that material weakness by having taken the following actions: (a) in May of 2009, hiring an additional 5 new financial personnel, (b) in October of 2009, engaging Essence Consulting and Management Company, an independent financial advisor to aid in financial reporting procedures and support of the Companys public filings and (c) in March of 2009, establishing an internal audit department. In accordance with the request of the Staff, we intend to revise the disclosure in our 10-K, Item 9A, Controls and Procedures, Managements annual report on internal control over financial reporting, as set forth on the attached Exhibit A hereto, to discuss the remediation measures taken to correct the Companys underlying control deficiencies, including the role of the internal audit department. e. Please revise your discussion of the corrective actions you are taking to clarify which actions were taken during the fourth quarter of 2008 and which actions were taken subsequently. In accordance with the request of the Staff, we intend to revise the disclosure in our 10-K, Item 9A Controls and Procedures, Managements annual report on internal control over financial reporting, as set forth under the caption on the attached Exhibit A hereto, to clarify when the disclosed corrective actions were taken. Notes to Consolidated Financial Statements Note 1: Organization and Nature of Operations, page F-6 2. You disclose that you evaluate each subsidiary as a separate entity. Please revise your disclosure to provide the segment information by each subsidiary as required by paragraphs 16 and 25 of SFAS 131, or explain to us why such disclosure is not warranted. As stated in the 10-K, Note 1  Organization and Nature of Operations, the Companys operating subsidiaries are Kunming Shenghuo Pharmaceutical (Group) Co., Ltd. (Group), Kunming Shenghuo Medicine Co.,
